 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMERICAN CYANAMID COMPANYandUNITED,GAS, COKE& CHEMICAL WORKERS OF AMERICA,CIO, Petitioner.Case No. 15-RC-1025. December 15, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John H. Immel,Jr., hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.[3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with the agreement of the parties, wefind that all production and maintenance employees at theEmployer's Jefferson Parish, Louisiana, plant, includingwarehouse employees, and shipping and receiving clerks,but excluding office clerical employees, plant clerical em-ployees, technical and professional employees, guards, andsupervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b)of the Act.5.Construction of the Employer's plant started in March1952. At the time of the hearing in October 1953 constructionof the units for the production of acrylonitrile, which is theprincipal product the Employer will manufacture, had notbeen completed. Other production units, however, are inoperation and are fully staffed.At the time of the hearing the Employer had 38 employees.By June 1954 the Employerexpects tohave 279 employeesworking in all units. Tentative expansion plans contemplatethe hiring of 2 employees in October and 11 in December,1953; 45 in January, 16 in February, 105 in March, 30 inApril, and 33 in June, 1954.The Petitioner and the Intervenor urge that an immediateelection be held, contending that the Employer now has asubstantial number of employees in all general classifications,and that any contemplatedexpansionwill involve only anincreasein numbers rather than basic changes in the typesand skills of employees. The Employer takes no position as tothe time of the election, but leaves it to the discretion of theBoard.'New Orleans Metal Trades Council, AFL, herein called the Intervenor, was permittedto intervene at the hearing on the basis of a showing of interest.107 NLRB No. 91. TEXTRON INCORPORATED355We shall provide for an election to be held by March 31,1954, or on such earlier date, to be selected by the RegionalDirector, as it shall appear that a substantial and representativenumber of employees are then employed.2 We believe that theworking force which will be employed when the election directedherein is held, will be a substantial and representative segmentof the employees to be employed in the voting group for areasonable time in the future.[Text of Direction of Election omitted from publication.]2 Eligibility shall be determined by the payroll period immediately,; preceding the issuanceof a notice of election.TEXTRON INCORPORATEDandTEXTILEWORKERS UNIONOF AMERICA,CIO,Petitioner.Case No. 10-RC-2538.December 15, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lloyd R.Fraker, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.TheEmployerisengaged in commercewithin themeaning ofthe Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerceexistsconcerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (l) and Section 2 (6) and (7) of the Act. 14.The parties are in general agreement that a unit ofproduction and maintenance employees is appropriate. ThePetitioner, however, would exclude, among others, the clerkinthepreparation department and the clerk in the clothroom; the standardsman and the planning clerk, whoseinterests, it contends, are different from the productionand maintenance employees; and the shipping clerk, the headsupplyman, the head loom fixers, the head loom fixer in-structors, andmechanic Bethel Duck, who, it alleges, aresupervisors.2On the other hand, it would include the shopmechanics who serve as part-time watchmen. Except for its1Contrary to the Employer's contention, the fact of compliance by a labor organizationwhich is required to comply is a matter for administrative determination and is not litigableby the parties. Sunbeam Corporation, 94 NLRB 844. Moreover, the Board is administrativelysatisfied that the Petitioner is in compliance.2The parties are agreed that overseers and second hands are supervisors within themeaning ofthe Act.107 NLRB No. 89.